NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 17-16199

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00631-NVW-
                                                MHB
 v.

MELISSA BEAL; TAMMY TAYLOR,                     MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court’s summary judgment in her 42 U.S.C. § 1983 action alleging

deliberate indifference to her serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Colwell v. Bannister, 763 F.3d 1060, 1065



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Valenzuela

failed to raise a genuine dispute of material fact as to whether defendants Beal and

Taylor were deliberately indifferent to her complaints of heart and chest pain. See

id. at 1066-68 (an official is deliberately indifferent if she “knows of and

disregards an excessive risk to inmate health and safety”; a difference of opinion

between a physician and the prisoner concerning what medical care is appropriate

does not amount to deliberate indifference (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Valenzuela’s motions to supplement the record (Docket Entry Nos. 14 and

16) are granted.

      Valenzuela’s “motion to submit” (Docket Entry No. 20) is denied as moot.

The court granted Valenzuela in forma pauperis status and she completed the

prisoner authorization form (Docket Entry Nos. 8 and 13).

      Valenzuela’s motion to seal her medical records attached to defendants’

excerpts of record (Docket Entry No. 28) is denied as unnecessary because the




                                          2                                       17-16199
excerpts of record containing her medical records are sealed.

      AFFIRMED.




                                         3                      17-16199